Matter of Michelle M. v David S. (2017 NY Slip Op 04051)





Matter of Michelle M. v David S.


2017 NY Slip Op 04051


Decided on May 18, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2017

Tom, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


4057

[*1]In re Michelle M., Petitioner-Respondent,
vDavid S., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Akerman LLP, New York (Steven M. Cordero of counsel), for respondent.

Order, Family Court, New York County (Marva A. Burnett, Referee), entered on or about June 22, 2016, which, upon findings of aggravated circumstances and that respondent husband had committed the family offenses of assault in the second degree, harassment in the second degree, menacing in the second degree, and strangulation in the second degree, granted petitioner wife a five-year order of protection against respondent, unanimously affirmed, without costs.
Petitioner proved by a fair preponderance of the evidence that respondent had committed the aforementioned family offenses against her (see Family Ct Act § 832; Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]). Petitioner's testimony is supported by an audio recording of one incident, and Family Court's determination, including its credibility findings, is entitled to "great deference" (Matter of Everett C., 61 AD3d at 489).
Respondent improperly argues for the first time on appeal that Family Court never considered the medication he was taking at the time of his testimony, and there is no evidence to support his argument.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 18, 2017
CLERK